Exhibit 99.1 Yodlee Announces First Quarter 2015 Financial Results ·Total revenue of $24.6 million grew 25% year-over-year ·Subscription revenue of $21.6 million grew 29% year-over-year Redwood City, CA – May 7, 2015(GLOBE NEWSWIRE) – Yodlee, Inc. (Nasdaq:YDLE), a leading cloud-based financial platform powering dynamic innovation in digital financial services, today announced its first quarter 2015 results for the period ended March 31, 2015. “Yodlee had a strong start to the 2015 year driven by successful expansions with some of the world’s leading financial institutions and Internet innovators, and the addition of new customers in wealth management, Internet financial services and Big Data analytics globally. We grow as we power the innovation that is transforming digital financial services,” said Anil Arora, Chief Executive Officer of Yodlee. “We achieved strong growth in recurring revenue and posted a profit at the adjusted EBITDA line fueled by robust paid user growth in the quarter.We are in the early stages of a once in a lifetime transformation in the financial services sector and we look forward to continued success in 2015 as we capitalize on the massive opportunity to improve and simplify the financial lives of billions of consumers and small business owners around the world.” Revenue · Total revenue was $24.6 million, an increase of 25% compared to the first quarter of 2014. · Subscription revenue was $21.6 million, an increase of 29% compared to the first quarter of 2014. · Professional services revenue was $3.0 million, even with $3.0 million in the first quarter of 2014. Operating Income (Loss) · GAAP operating loss was ($2.4) million, compared to ($0.2) million in the first quarter of 2014. · Non-GAAP operating loss was ($0.4) million, compared to an operating income of $0.1 million in the first quarter of 2014. Net Income (Loss) · GAAP net loss was ($2.9) million, compared to ($0.6) million for the first quarter of 2014. GAAP net loss per share was ($0.10), based on 29.4 million basic weighted average common shares outstanding, compared to a GAAP net loss per share of ($0.08) for the first quarter of 2014, based on 7.5 million basic weighted average common shares outstanding. · Non-GAAP net loss was ($0.9) million, compared to ($0.2) million in the first quarter of 2014. Non-GAAP net loss per share was ($0.03), based on 29.4 million basic weighted average common shares outstanding. Non-GAAP net loss per share was ($0.01) for the first quarter of 2014, based on 28.9 million basic weighted average common shares outstanding. For the first quarter of 2014, the non-GAAP earnings per share calculation assumes conversion of our convertible preferred stock to common stock and sale of our common stock in an IPO at the beginning of the period. Adjusted EBITDA · Adjusted EBITDA was $0.7 million, compared to $0.9 million in the first quarter of 2014. Balance Sheet and Cash Flow · Cash and cash equivalents at March 31, 2015 totaled $70.3 million. · Cash flow used in operations was ($2.6) million for first quarter 2015. This compares to cash used in operations of ($1.2) million for first quarter 2014. A reconciliation of GAAP to non-GAAP financial measures has been provided in this press release in the accompanying tables. An explanation of these measures is also included below under the heading "Non-GAAP Financial Measures." Business Outlook Based on information available as of May 7, 2015, Yodlee is issuing guidance for the second quarter 2015 and full year 2015 as indicated below. Second Quarter 2015: · Total revenue is expected to be in the range of $25.6 million to $26.0 million. · Non-GAAP operating income is expected to be in the range of $0.1 million to $0.5 million. · Non-GAAP net loss is expected to be in the range of ($0.5) million to ($0.1) million, or ($0.02) to ($0.00) per share, based on 29.6 million basic weighted average common shares outstanding. Full Year 2015: · Total revenue is expected to be in the range of $109.5 million to $110.5 million. · Non-GAAP operating income is expected to be in the range of $4.7 million to $5.1 million. · Non-GAAP net income is expected to be in the range of $2.2 million to $2.6 million, or $0.07 to $0.08 per share, based on 33.6 million diluted weighted average common shares outstanding. Conference Call Details: In conjunction with this announcement, Yodlee will host a conference call today, May 7, 2015 at 2:00 p.m. Pacific Time to discuss the company's financial results. To access this call, dial 1-877-407-0784 or 1-201-689-8560. A live webcast can be accessed at www.yodlee.com.A replay of the call will be available, beginning at approximately 5:00 pm PT on May 7, 2015 for two days, at 1-877-870-5176 or 1-858-384-5517, and archived via webcast at www.yodlee.com. The replay access code is 13606016. About Yodlee Yodlee (YDLE) is a leading technology and applications platform powering dynamic, cloud-based innovation for digital financial services. More than 850 companies, including 11 of the 20 largest U.S. banks and hundreds of Internet services companies, subscribe to the Yodlee platform to power personalized financial apps and services for millions of consumers. Yodlee solutions help transform the speed and delivery of financial innovation, improve digital customer experiences, and deepen customer engagement. Yodlee is headquartered in Redwood City, CA with global offices in London and Bangalore. For more information, visit www.yodlee.com Non-GAAP Financial Measures To supplement Yodlee’s financial information presented in accordance with generally accepted accounting principles in the United States, or GAAP, Yodlee considers certain financial measures that are not prepared in accordance with GAAP, including non-GAAP operating income (loss), non-GAAP net income (loss) and adjusted EBITDA. Yodlee defines non-GAAP operating income (loss) as operating income (loss) before provision for stock-based compensation expense, Yodlee defines non-GAAP net income (loss) as net income (loss) before provision for stock-based compensation expense, and Yodlee defines adjusted EBITDA as net income (loss) before provision for (benefit from) income taxes; other (income) expense, net; depreciation and amortization and stock-based compensation expense. Yodlee believes that non-GAAP operating income (loss), non-GAAP net income (loss) and adjusted EBITDA, each a non-GAAP financial measure, provide investors and other users of its financial information consistency and comparability with its past financial performance and facilitates period-to-period comparisons of operations. Yodlee believes that these non-GAAP measures are useful in evaluating its operating performance compared to that of other companies in its industry, as these metrics generally eliminate the effects of certain items that may vary for different companies for reasons unrelated to overall operating performance. Yodlee uses non-GAAP operating income (loss), non-GAAP net income (loss) and adjusted EBITDA in conjunction with traditional GAAP measures as part of its overall assessment of its performance, including the preparation of its annual operating budget and quarterly forecasts, to evaluate the effectiveness of its business strategies and to communicate with its board of directors concerning its financial performance. These non-GAAP financial measures should not be considered in isolation from, or as a substitute for, financial information prepared in accordance with GAAP. These non-GAAP financial measures are not based on any standardized methodology prescribed by GAAP and are not necessarily comparable to similarly-titled measures presented by other companies. Yodlee has not provided a reconciliation of adjusted non-GAAP operating income (loss) to GAAP operating income (loss), non-GAAP net income (loss) to GAAP net income (loss) or non-GAAP net income (loss) per share to GAAP net income (loss) per share for future periods because the Company does not provide guidance for stock-based compensation, which is the reconciling item between those non-GAAP and GAAP measures. As stock-based compensation impacts GAAP operating income (loss), net income (loss) and net income (loss) per share and is out of the Company’s control and/or cannot be reasonably predicted, the Company is unable to provide such guidance. Accordingly, a reconciliation to GAAP operating income (loss), net income (loss) and net income (loss) per share is not available without unreasonable effort. Forward Looking Statements This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements generally relate to future events or Yodlee’s future financial or operating performance.Forward-looking statements in this press release include, but are not limited to, Yodlee’s expectations regarding the business outlook and guidance for full fiscal year 2015 and second quarter 2015, including statements regarding its total revenue, non-GAAP operating income, non-GAAP net income (loss) and non-GAAP net income (loss) per share for the second quarter and full year 2015.Yodlee’s expectations and beliefs regarding these matters may not materialize, and actual results in future periods are subject to risks and uncertainties that could cause actual results to differ materially from those projected in the forward looking statements. These risks include the possibility that: Yodlee’s paid user base does not continue to grow; Yodlee is unable to secure new subscriptions and deployments of the Yodlee platform by new customers; existing customers fail to renew subscriptions or do not generate additional paid users and sources of revenue; Yodlee is unable to derive revenue from data analytics, market research services and/or revenue-sharing arrangements with partners who develop premium FinApps; and Yodlee experiences expenses that exceed its expectations. The forward-looking statements contained in this press release are also subject to other risks and uncertainties, including those more fully described under the captions “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” in Yodlee’s filings with the Securities and Exchange Commission (“SEC”). Yodlee’s SEC filings are available on the Investor Relations section of the Company’s website at http://ir.yodlee.com and on the SEC’s website at www.sec.gov. The forward-looking statements in this press release are based on information available to Yodlee as of the date hereof, and Yodlee disclaims any obligation to update any forward-looking statements, except as required by law. Yodlee, Inc. Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenue: Subscription $ $ Professional services and other Total revenue Cost of revenue(1): Subscription Professional services and other Total cost of revenue Gross profit Operating expenses(1): Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) ) Other income, net 19 Loss before provision for income taxes ) ) Provision for income taxes Net loss $ ) $ ) Net loss per share attributable to common stockholders: Basic and diluted $ ) $ ) Weighted average shares used to compute net loss per share attributable to common stockholders—basic and diluted (1) Amounts include stock-based compensation expense as follows (in thousands): Three Months Ended March 31, Cost of revenue—subscription $ $
